Title: Thomas Jefferson to John Devereux DeLacy, 10 April 1813
From: Jefferson, Thomas
To: DeLacy, John Devereux


          Sir 
Monticello
Apr. 10.
13.
          Your
favor of
Mar. 4. is just now recieved, and I should be glad to render to
mr Fulton any
service in my power. of the prospect of utility from the establishment of a
steam boat on the Patomac, he is
a better judge than I am.
			 James river, from Norfolk
to Richmond
is
offers the only other establishment
occurring to me in this state which could be profitable. but my interior
situation, on an upper branch of that river, among the mountains, withdrawing
me from all opportunity of seeing or consulting those immediately interested,
renders me less capable of judging of the prospect such an establishment would
offer, and entirely useless in promoting it. in this situation, I have thought
the best service I could render
mr Fulton
would be to inclose the
papers to some person at Richmond, & I
have accordingly done so to
Doctr Wm Foushee, the most likely person to make
a proper use of them. from him you can probably learn what might be expected
from such an establishment. Accept the assurance
of my respect.
          Th:
            Jefferson
        